Citation Nr: 0916137	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  05-11 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory disorder, to include as due to ionizing radiation 
exposure, and if so whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty from August 1945 to 
November 1948. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The claim to reopen is decided herein while the reopened 
claim is addressed in the remand that follows the order 
section of this decision.


FINDINGS OF FACT

1.  Reopening of a claim of entitlement to service connection 
for a respiratory disorder, to include as due to ionizing 
radiation exposure, was denied in a final Board decision 
issued in August 1999.

2.  The subsequently received evidence includes evidence that 
is not cumulative or redundant of the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and is sufficient to raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a respiratory 
disorder, to include as due to ionizing radiation exposure.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in a Board decision 
that has become final may not thereafter be reopened and 
allowed.  38 U.S.C.A. § 7104(b) (West 2002).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Although the RO has determined that new and material evidence 
has been submitted to reopen the Veteran's claim, the Board 
must determine on its own whether new and material evidence 
has been submitted to reopen this claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Entitlement to service connection for a respiratory disease 
was denied in an Board decision issued in January 1984 
because a causal relationship had not been shown between 
radiation exposure in service and a chronic disorder of the 
respiratory system.  In a decision issued in August 1999, the 
Board declined to reopen the service connection claim because 
new and material evidence had not been submitted.  The 
Veteran attempted to appeal the decision to United States 
Court of Appeals for Veterans Claims (Court).  However, in a 
November 2000 Order, the Court deemed such claim to reopen to 
be abandoned; thus, the August 1999 Board decision became 
final.

The evidence received subsequent to the August 1999 Board 
denial includes a December 1999 letter from the Veteran's 
private physician, Dr. H., indicating that the Veteran's lung 
disease could be related to harmful radiation exposure in 
service.

This evidence is not cumulative or redundant of the evidence 
previously of record.  In addition, because it relates a 
current respiratory disorder to service, it is sufficient to 
establish a reasonable possibility of substantiating the 
claim.  Accordingly, it is new and material, and reopening of 
the claim is in order.


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for a respiratory disorder, 
to include as due to ionizing radiation exposure, is granted.


REMAND

The claim of entitlement to service connection for a 
respiratory disorder, to include as due to ionizing radiation 
exposure, must be remanded for the following reasons.

In a memorandum dated in January 2009, the VA Chief Public 
Health and Environmental Hazards Officer expressed the 
opinion that it was unlikely that the Veteran's respiratory 
disorder, diagnosed as chronic obstructive pulmonary disease 
(COPD), could be attributed to ionizing radiation exposure 
while in military service.  The opinion was based, in part, 
on the finding that the Veteran was a "former smoker who 
quit only in 1994, many years after his diagnosis of COPD," 
and that it was unlikely that the Veteran developed COPD from 
his radiation exposure, "particularly in view of the fact 
that he was a smoker," as "[s]moking is a known causative 
factor for this disease, and one far more common than 
ionizing radiation."

Subsequently, in February 2009, the Director of the 
Compensation and Pension Service reviewed the Veteran's claim 
pursuant to 38 C.F.R. § 3.311, and provided the opinion that 
there was no reasonable possibility that the Veteran's COPD 
was the result of exposure to ionizing radiation during 
service.  The Director of the Compensation and Pension 
service noted that such opinion was based, in part, on the 
January 2009 opinion of the VA Chief Public Health and 
Environmental Hazards Officer.

However, the record reflects that the Veteran's smoking 
history on which the VA Chief Public Health and Environmental 
Hazards Officer based his opinion is incorrect.  In a January 
1982 signed statement, the Veteran indicated that he smoked 
while in the service and only intermittently after he left 
the service, and that he had not smoked a cigarette since 
1972.  January 1994 private treatment records indicate that 
the Veteran reported that he stopped smoking about 40 years 
prior.  In January 1996, the Veteran reported that he had 
stopped smoking about 35 years ago.  Furthermore, in a memo 
to the Compensation and Pension service staff, the RO, in 
stating the Veteran's history of exposure to known 
carcinogens, including smoking history, noted that in January 
1994 the Veteran stated that he had not smoked in 40 years, 
and that, per a statement by the Veteran in January 1982, he 
had not smoked a cigarette since 1972.  There is no 
indication in the record that the Veteran continued smoking 
until 1994.  Moreover, a March 2009 statement from the 
Veteran indicates that, despite the information contained in 
the RO's memo, he did not quit smoking in 1972; rather, he 
started smoking when he entered the service in 1945, and quit 
smoking one year after he was married, in 1950. 

In light of the fact that the January 2009 opinion of the VA 
Chief Public Health and Environmental Hazards Officer relied 
in part on an incorrect smoking history of the Veteran, and 
that the Director of the Compensation and Pension Service 
relied on that opinion in providing the opinion that there 
was no reasonable possibility that the Veteran's COPD was the 
result of exposure to ionizing radiation during service, the 
Board finds that the Veteran was prejudiced by the incorrect 
smoking history noted in the January 2009 opinion of the VA 
Chief Public Health and Environmental Hazards Officer.  Thus, 
remand for an addendum opinion is required, in which the 
Veteran's smoking history, as reflected in the record, is 
considered by the VA Chief Public Health and Environmental 
Hazards Officer.  Furthermore, after such addendum opinion is 
of record, the Director of the Compensation and Pension 
Service should again review the Veteran's claim in accordance 
with 38 C.F.R. § 3.311.

Finally, in a letter dated in July 2007, the Veteran's 
private physician, Dr. H., indicated that a computed 
tomography (CT) scan of the Veteran's lungs showed scattered, 
small, calcified, plural plaques compatible with prior 
asbestosis exposure, which were discovered in 2006.  The 
record reflects that the Veteran served as a "Fireman First 
Class" on a ship during his period of service; his discharge 
certificate indicates that the highest rank or rating the 
Veteran held was "Boiler Man Third."  The Veteran has 
contended that some of his duties during his period of 
service were to man boilers, auxiliary equipment, pumps, 
blowers, and gauges in fire rooms aboard the ship.  The 
Veteran's representative has contended that, given the 
Veteran's military occupational specialty as a Fireman/Boiler 
Technician, the Veteran was exposed to asbestos on a nearly 
routine basis, and that such exposure should provide a basis 
for service connection.  There is no VA examination report of 
record addressing whether possible exposure to asbestos as 
Fireman or Boiler Man during the Veteran's period of service 
from August 1945 to November 1948 is related to any current 
respiratory disorder.  Accordingly, the Veteran should be 
afforded such a VA examination.  See 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.	The RO or the AMC should undertake 
appropriate development to obtain a 
copy of any outstanding records 
pertaining treatment or evaluation of 
the Veteran's claimed respiratory 
disorder.

2.	The Veteran should be afforded a VA 
examination by an examiner with 
appropriate expertise to determine if 
he has a respiratory disorder related 
to his exposure to asbestos in service.  
The claims folder must be provided to 
and reviewed by the examiner.  Any 
indicated studies should be performed.  
Based on examination results and a 
review of the claims folder, the 
examiner should provide an opinion with 
respect to each currently present 
respiratory disorder as to whether 
there is a 50 percent or better 
probability that the disorder is 
etiologically related to the Veteran's 
exposure to asbestos coincident to 
serving as a Fireman and Boiler Man 
aboard ships during his period of 
service from August 1945 to November 
1948.  The rationale for each opinion 
expressed should also be provided.

3.	Thereafter, the RO or the AMC should 
have the claims folders sent to the VA 
Chief Public Health and Environmental 
Hazards Officer for preparation of an 
addendum based on the assumption that 
the Veteran smoked in the service and 
stopped smoking in the early 1950's.  

4.	The case should then be forwarded to 
the Director of the VA Compensation and 
Pension Service for action in 
accordance with 38 C.F.R. § 3.311.

5.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

6.	Then, the RO or the AMC should 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


